POLLEY, J.
Appellant in this case was tried and convicted upon an information charging him with the shipment of 15 wild ducks- to a point without the state, in violation of the provisions of section 29, chapter 240, of the Laws of 1909. Several reasons why the conviction is illegal are urged by appellant, but the principal ground relied upon is that the act of Congress approved March 4, 1913 (chapter 145, 37 Stat. at Large, 847 [Comp. Stat. 1916, § 8837]), commonly known as the Federal Migratory Game Bird Law, placed all migratory game' birds under federal protection., and thereby suspended all state laws in regard to the same subject; while, on the other hand, it *526is contended by the Attorney . General that the said federal act is unconstitutional and did not have the effect claimed for it by the appellant. Said act provides that:
“All * * * migratory game and insectivorous birds: * * * shall hereafter be deemed! to be within the custody and protection of the Government of the United States, and shall not be destroyed or taken contrary to regulations hereinafter provided therefor.”.
[1] But it nowhere in the record appears that the ducks in question were killed in violation of this law. or of any regulation made thereunder. So far as appears from the record, said ducks were lawfully killed and lawfully in the possession of the defendant at the time of the alleged shipment. Therefore it is immaterial to the issues in this case whether the said federal act is constitutional or not.
[2] By the provisions of section 29, c. 240, Laws of 1909, it is made unlawful to ship wild1' ducks or to cause them to be shipped) by any private or common carrier to any person either within or without the state, and it is immaterial, under the provisions of this act, whether the killing of such ducks was lawful or unlawful.
[3] Appellant does not question the power of the Legislature to enact chapter 240, Laws of 1909, excépt so far as it conflicts with the said federal act. And that the enactment of said chapter 240 is within the police power of the Legislature is well established by the state and federal courts. State v. Rodman, 58 Minn. 393, 59 N. W. 1098; Geer v. Connecticut, 161 U. S. 519, 16 Sup. Ct. 600, 40 L. Ed. 793.
[4] It is contended by appellant that the evidence is insufficient to support the verdict. The information charges that the ducks in question were delivered for shipment to Wells FargO' & Co., an express company and a common carrier of goods, to be carried from Armour, in this state, to Chicago, 111. The evidence shows that said dlucks were received by Wells Fargo & Co., at Armour, and by that company carried as far as Tripp, S. D., where they were seized by a game warden. The particular point made by appellant is that the evidence does not show what or who Wells Fargo & Co. is. This is wholly immaterial.- Section 29, c. 240, Laws of 1909 makes it unlawful to “convey or cause *527to be shipped or transported by common or private carrier, to any person, either -within or without the state,” wild ducks of any variety. The evidence shows that the company named in the information was a carrier, either private or 'common and that it d-idi actually accept and carry wild ducks- a part of the way from the place of shipment to the place of consignment. This is sufficient under the law.
[5] Lastly appellant contends that there is -no evidence to show that there was any such person as the consignee named in the information, or any other person capable of 'receiving such shipment if it went to Chicago. This contention is without merit. The information charges, and- the evidence shows, that the shipment in question was consigned to Charles Comiskey, at Chicago, 111. Whether there was such a person as Charles Comiskey or whether he was capable of receiving such shipment is wholly immaterial. The gravamen of the offense consists in the delivery of the ducks to a carrier, private or common, for the purpose of being shipped to any person at some other place. The name “Charles Comiskey” is the name of a natural person, and, in the absence of proof to the contrary, he will be presumed to be capable of receiving said consignment. The evidence is amply sufficient to support the verdict.
Finding no error in the record, the judgment and order appealed from -are affirmed.